UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LITTLE RIVER SEAFOOD, INC.,

                       Plaintiff,
                                                                       ORDER
             - against -
                                                                 20 Civ. 4049 (PGG)
 APO CO PTE LTD.,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The Case Management Plan (Dkt. No. 22) and this Court’s April 23, 2021 order

(Dkt. No. 26) are amended as follows:

   •   The parties must complete fact discovery no later than September 27, 2021.

   •   The parties must complete depositions of fact witnesses by September 27, 2021.

   •   The parties must serve requests to admit no later than August 30, 2021.

   •   The parties must complete expert discovery no later than November 8, 2021.

   •   Every party-proponent that intends to offer expert testimony in respect of a claim –
       including any counterclaim, cross-claim or third-party claim – must make the disclosures
       required by Federal Rule of Civil Procedure 26(a)(2) by September 27, 2021. Every
       party-opponent of such claim that intends to offer expert testimony in respect of such claim
       must make the disclosures required by Federal Rule of Civil Procedure 26(a)(2) by October
       18, 2021.

   •   Parties seeking to make post-discovery dispositive motions should submit a letter to the
       Court in accordance with Rule 4(A) of the Court’s Individual Practices by October 18,
       2021. Opposition letters are due October 25, 2021.

The next conference is scheduled for August 20, 2021 at 10:45 a.m.

Dated: New York, New York
       June 30, 2021
